             Case: 19-40399    Document: 19    Filed: 10/25/19   Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH DAKOTA

In re:                                   )    Bankr. No. 19-40399
                                         )    Chapter 7
JERAMIE SIMON OLSON                      )
SSN/ITIN xxx-xx-0668                     )
                                         )    ORDER DIRECTING DEBTORS TO
and                                      )    SUPPLEMENT REAFFIRMATION
                                         )    AGREEMENT WITH HOME POINT
MELISSA ANN OLSON                        )    FINANCIAL CORPORATION
fka Melissa Ann Weber                    )    IN LIEU OF DENIAL OF
SSN/ITIN xxx-xx-6328                     )    APPROVAL OF AGREEMENT
                                         )
                  Debtors.               )

         Upon consideration of Debtors' reaffirmation agreement with Home Point
Financial Corporation (doc. 18) and the record before the Court; and it appearing the
Court is unable to discern whether the agreement complies with 11 U.S.C. § 524(k)
and 524(m) because Debtors have not adequately demonstrated an ability to make the
payments on the reaffirmed debt; now, therefore,
         IT IS HEREBY ORDERED Debtors shall, on or before November 8, 2019, file a
supplement to the reaffirmation agreement that sets forth their present income, their
present expenses, and, if Debtors' present income is less than their present expenses,
that sets forth in detail how they will increase their income or reduce their expenses
so they can make the payments on the reaffirmed debt. The supplement shall conform
to local bankruptcy rule 4008-1(b)(2) and the sample at Appendix 4L.
         IT IS FURTHER ORDERED if Debtors fail to comply with this order, approval of
Debtors' reaffirmation agreement with Home Point Financial Corporation will be denied
by separate order.
         So ordered: October 25, 2019.
